DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on July 20, 2021 is acknowledged.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2018.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by MATSUZAWA et al (9,104,101).


    PNG
    media_image1.png
    752
    598
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    617
    media_image2.png
    Greyscale

MATSUZAWA et al disclose a composition in Example 25 of Table 2 in column 178, lines 50 et seq. having a base resin is defined as (C)-4 found in column 181, lines 1-45 shown here:

    PNG
    media_image3.png
    346
    426
    media_image3.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition having to add an additional photoacid generator component (B) into the Examples such as Example 25 and reasonably expect  composition which display good sensitivity to EB, and yield favorable results for resolution and pattern shape as taught in column 183, lines 44-55. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOMURO et al (9,164,380) disclose base resin having repeating units with alicyclic rings in place of the claimed aromatic ring in the acid dissociable unit, see column 36 to 52 with an example shown here:
    PNG
    media_image4.png
    336
    387
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                 
J.Chu
July 31, 2021